Citation Nr: 1004479	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of fracture of the distal right humerus, status 
post open reduction and internal fixation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1977 to August 
1994 and from August 2001 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The claims file was subsequently 
transferred to the Denver, Colorado, RO upon the Veteran's 
relocation.

The Board notes that in the Veteran's statement on his 
September 2007 substantive appeal the Veteran listed several 
service-connected disabilities and stated that they are now 
worse.  This statement appears to raise increased rating 
claims and is directed to the RO's attention for appropriate 
processing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Veteran's September 2007 substantive appeal 
indicates that the Veteran did not request a hearing, the 
Veteran's representative on the VA Form 646, Statement of 
the Accredited Representative, dated June 2009, indicates 
the Veteran will be presenting testimony at his "personal" 
hearing before the Board.  Additionally, the September 2009 
VA Form 8, Certification of Appeal, indicates the Veteran 
requested a video hearing.  In December 2009 the Veteran was 
contacted for hearing clarification.  He stated that he 
wanted a video conference hearing at the Denver RO.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and 
is willing to appear in person.  38 U.S.C.A. § 7107 (West 
2002) (pertaining specifically to hearings before the 
Board).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the earliest 
available video-conference hearing, to be 
conducted from the Denver RO, before a 
Veteran's Law Judge.  Appropriately inform 
the Veteran and his representative of the 
date and time. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


